Title: From John Adams to François Adriaan Van der Kemp, 6 December 1796
From: Adams, John
To: Van der Kemp, François Adriaan



Sir
6 December 1796

I have recd your favour of the 10. of Nov. and thank you for the quotations from the Posthumous Works of the late K. of Prussia. The Quotations from Condorcet are Proofs of Insincerity or Inconsistency but the latter may be easily expected from a Person who writes upon a subject he knows nothing of.
I am able unfortunately to give you some Extracts of letters concerning a Man of more Sense, more Learning better principles and more benevolent dispositions than Condorcet who is now under Difficulties I fear, I mean your Friend Luzac. My Son John Quincy Adams writes to this Mother "our Friend Luzac, who I am Sorry to Say is no longer Professor Luzac, is publishing a Collection consisting of the orations which he delivered on entering upon the functions of his Professorship, and on the Expiration of his Administration as Rector magnificus, or Principal of the University of Leyden together with some various and Scientific Dissertations. He had dedicated the whole to my Father in an elegant Latin Epistle which is to appear at the head of the Work."
My Son Thomas Boylston Adams writes me "At the time the National Assembly commenced its career, Several new periodical publications appeared. Two of them were a printed in the French Language, and the Prospectus of each promised that the future Numbers Should furnish regular details of the Proceedings in the national Council, and even proclaimed themselves as the occasional vehicles of political disquisitions, adapted to the temper of the times. Energetic appeals to Patriotism for Patronage, which almost every number contained, Soon discovered Symptoms of abortion, and Shortly after, the undertakers of these Publications were obliged to declare, in the bitterness and Pangs of their labour that Such was the dearth of public spirit, it would not pay even the expences of the midwife. For your Amusement I send you the first and last words of one of those papers; it commenced under the Auspices of the French Minister here and lived nearly Seven weeks; another which bore the Title of ’Monteur Batave’ Survived but a Short time longer and it is remarkable that both, just before their death, Snarled horrible at poor Luzac, because his Paper still went on in the old style. This is a Slight Specimin of the public apathy and Indifference about political Discussions. An anecdote which proves Something more is the Dismission of Mr J. Luzac from his Professorship in the university and with a Prohibition Subjoined against his Superintendance of the Leyden Gazette”April 19. 1797Sir I had written the above to you: but was interrupted and have left the letter I was copying. I have within a few days received your favour of the 4 of March, and I thank you for your kind Congratulations

